DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on February 22, 2021 have been entered. Claims 1 and 9 have been amended. Claims 3 and 12 have been previously canceled. Claims 20 and 21 are cancelled. Claims 1, 2, 4-11 and 13-19 are still pending in this application, with claims 1 and 9 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claims 1, 2, 4, 5, 8-11, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (US 20130127725 A1), referred herein as SUGIMOTO in view of Wong et al. (US 20130069985 A1), referred herein as Wong further in view of Suryanarayana et al. (US 20160210769 A1), referred herein as Suryanarayana.
	Regarding Claim 1, SUGIMOTO teaches a touch control apparatus, used for a virtual reality device, wherein the touch control apparatus comprises (SUGIMOTO- [0002] an operation input system and an operation input method for receiving an input operation from a user via an operation window; [0137] In the third embodiment, the head-mounted display in which the image is overlapped with the outside scene by using the half mirrors, is used. However, a VR (Virtual Reality) type of head-mounted display may be used. In the VR type of head-mounted display, when the user wears the head-mounted display, the user cannot look at the outside scene and can look at only the projected image. In this case, like the portable terminal 40, the image obtained by combining the virtual image of the input keys 61 and the like with the camera image may be displayed):
the device is communicatively connected to the touch control apparatus (SUGIMOTO- [0042] The multi-function peripheral 10 comprises the operation panel 30 for receiving a job input operation, various type of setting operations and the like from a user. Further, the portable terminal 40 is also used when the security information, such as a password, is input via the operation panel 30); The multi-function peripheral 10 is interpreted as a touch control apparatus; and portable terminal 40 is interpreted as a device;
the touch control apparatus comprises a touch control panel (SUGIMOTO- [0058] a touch panel provided on the physical screen of the display unit 31), 
the touch control panel comprises a button area and a touch area (SUGIMOTO- [0058] The operating unit 32 comprises various types of operation switches, such as a start button, and a touch panel provided on the physical screen of the display unit 31), 
the button area is provided with a plurality of function buttons (SUGIMOTO- [0058] The operating unit 32 comprises various types of operation switches, such as a start button), and 
the touch area employs a touchpad of a multi-touch type (SUGIMOTO- [0062] The display unit 41 is configured by a liquid crystal display or the like. The operating unit 48 is configured by a touch panel provided on the physical screen of the display unit 41; [0064] In the normal operation window 60A, the objects, such as a plurality of input keys 61 used for inputting each character of the security information, a cancel button 62, an authorization button 63, a guide message 64, an input value display space 65 and the like, are displayed); and
the touch area is provided with four reference point buttons at four corners of the touch area respectively for controlling four vertexes of the manipulating area in the displaying visual field of the virtual reality device (SUGIMOTO- FIG6.31: display unit; [0065] the position adjustment marks 66 are provided at the four corners of the secret operation window 60B, however, two position adjustment marks may be provided at the diagonal positions among the four corners. The shape and the arrangement of the 
wherein the reference point buttons have the functions of accepting a user’s touch operation and setting the SUGIMOTO- [0042] The multi-function peripheral 10 comprises the operation panel 30 for receiving a job input operation, various type of setting operations and the like from a user; [0065] The position adjustment marks 66 indicate the reference position for specifying the position of the display unit 31 of the operation panel 30 in the image shot by the camera 42 of the portable terminal 40).
SUGIMOTO does not teach: 
the virtual reality device blocks a user’s line of sight;
a manipulating area is provided in a displaying visual field of the virtual reality device;
when one of the reference point buttons is pressed, a corresponding vertex of the manipulating area is selected, and then a position of the corresponding vertex of the manipulating area can be adjusted by a sliding of the touchpad, thereby adjusting the size and position of the manipulating area.
However Wong discloses a wearable computing device includes a head-mounted display (HMD) that provides a field of view in which at least a portion of the environment of the wearable computing device is viewable, which is analogous to the present patent application. Wong teaches 
Wong [0021] the target device may have no outwardly visible user interface; [0108] FIG. 9 illustrates an example in which an infrared QR code is on the garage door. This infrared QR code may be designed to be undetectable to the human eye (i.e., undetectable using visible light) but detectable using infrared radiation in a particular wavelength range. In this way, the wearable computing device may be able to detect the infrared QR code on the garage door even though it is not detectable to the ordinary observer);
a manipulating area is provided in a displaying visual field of the virtual reality device (Wong [0094] Virtual control interface 402 may be used to set the temperature of the refrigerator. In this regard, virtual control interface 402 may include a status indicator 408 that indicates the refrigerator's current set-point temperature, as well as virtual buttons 410 and 412 that are associated, respectively, with control instructions for increasing and decreasing the set-point temperature).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified SUGIMOTO to incorporate the teachings of Wong, and applying the virtual control interface, as taught by Wong into the operation input system and method.
Doing so would provide a mobile and lightweight solution to communicating, computing and interacting with one's environment in the touch control apparatus for virtual reality device and virtual reality system.
SUGIMOTO in view of Wong does not teach when one of the reference point buttons is pressed, a corresponding vertex of the manipulating area is selected, and then a position of the corresponding vertex of the manipulating area can be adjusted by 
However Suryanarayana discloses a system and method for a multi-device display, which is analogous to the present patent application. Suryanarayana teaches when one of the reference point buttons is pressed, a corresponding vertex of the manipulating area is selected, and then a position of the corresponding vertex of the manipulating area can be adjusted by a sliding of the touchpad, thereby adjusting the size and position of the manipulating area (Suryanarayana- [0058] For example, on the application of power to screen 204, sizing plus 506 may be generated on screen 204. A user may employ a mouse to select sizing plus 506 and drag sizing plus 506 from (X.sub.a, Y.sub.b) to (X.sub.m, Y.sub.n). Accordingly, display region 510-1 may form a quadrilateral that extends from corner (X.sub.a, Y.sub.b) to corner (X.sub.m, Y.sub.n). Display regions 510 may be formed and resized by using sizing plus 506. Sizing plus 506 and a corresponding ability to configure or reconfigure display regions 510 may be activated by a specialized I/O signal, e.g., clicking left and right buttons of a mouse three times or tapping a touch screen three times. Such a specialized signal may activate and make visible on screen 204 one or both of sizing plus 506 and grids 502). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified SUGIMOTO in view of Wong to incorporate the teachings of Suryanarayana, and applying the function of resizing a display region, as taught by KOBAYASHI into the operation input system and method.
Doing so would provide the user with desired display options for the display regions in the touch control apparatus for virtual reality device and virtual reality system.

Regarding Claim 2, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the touch control apparatus according to claim 1, and further teaches wherein the touch control apparatus further comprises 
a main controller (SUGIMOTO- [0046] The multi-function peripheral 10 comprises a CPU (Central Processing Unit) 11 for controlling the whole operation of the multi-function peripheral 10), 
a communication module (SUGIMOTO- [0046] a facsimile communication unit 19, a network communication unit 21, a wireless communication unit 22) and 
a power supply module (Suryanarayana- [01058] At power on of screen 204 communicatively coupled to multi-device display controller 400, grids 502 may be produced on screen 204); 
the touchpad is connected to the main controller via a digital communication interface (SUGIMOTO- [0069] Next, the CPU 11 confirms whether the multi-function peripheral 10 is connected with the portable terminal 40; [0063] The network communication unit 49 has a function to communicate with the multi-function peripheral 10 or another external device via a network, such as LAN), and 
the function buttons and the reference point buttons are connected to the main controller via an input/output interface (SUGIMOTO- [0040] FIG. 1 shows the configuration of the multi-function peripheral system 3 to which the operation input system; [0042] The portable terminal 40 comprises a display unit 41 provided on the front surface of the portable terminal 40; [0062] The display unit 41 is configured by a 
the power supply module is for supplying power to the parts (Suryanarayana- [0058] At power on of screen 204 communicatively coupled to multi-device display controller 400, grids 502 may be produced on screen 204); and 
the communication module is for connecting to the virtual reality device (SUGIMOTO- [0044] On the other hand, when the camera 42 of the portable terminal 40 carries out the shooting of the operation panel 30 of the multi-function peripheral 10, the display unit 41 of the portable terminal 40 displays the image obtained by combining the virtual image of the input keys which are hidden on the actual operation panel 30); and 
the main controller is for receiving control data or instructions of the touchpad, the function buttons and the reference point buttons (SUGIMOTO- [0045] in case that the operator carries out the input operation for inputting the security information via the operation panel 30 so as to prevent another person from secretly looking at the display unit 41), and 
sending the received control data or instructions to the virtual reality device via the communication module, to cause the virtual reality device to implement an operation corresponding to the control data or instructions (SUGIMOTO- [0070] the CPU 11 instructs the display unit 31 of the operation panel 30 to display the normal operation window 60A (See FIG. 5) for displaying each of the input keys 61 for inputting the security information so as to enable the user to visually recognize the keys (Step S106). 

Regarding Claim 4, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the touch control apparatus according to claim 1, and further teaches wherein the number of the function buttons provided at the button area is not more than four (SUGIMOTO- [0058] The operating unit 32 comprises various types of operation switches, such as a start button).

Regarding Claim 5, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the touch control apparatus according to claim 1, and further teaches wherein functions of the function buttons are set according to demand of the virtual reality device connected to the touch control apparatus, and include switching the operation mode of multi-touch of the touchpad (KOBAYASHI- [0021] A wearable computing device may facilitate the wearer's operation of or understanding of a particular device, described herein as a "target device," that is located in the wearer's environment. The target device could be any electrical, optical, or mechanical device. For example, the target device could be a home appliance, such as a refrigerator, espresso maker, television, garage door, alarm system, indoor or outdoor lighting system, or an office appliance, such as a copy machine. The target device may have an existing user interface that may include, for example, buttons, a touch screen, a keypad, or other controls through which the target device may receive control instructions or other input from a user. The target device's existing user interface may also include a 

Regarding Claim 8, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the touch control apparatus according to claim 1, and further teaches wherein a width of the touch control panel is adapted for the user's shoulder width (SUGIMOTO- [0040] a portable terminal 40 (display device) which is separated from the multi-function peripheral 10 and which a user can carry; [0082] in case that the user operates the input operation for inputting the security information via the operation panel 30 while the user looks at the portable terminal 40 by bringing the user's face close to the portable terminal 40 so as to prevent another user from secretly looking at the portable terminal 40).

Regarding Claim 9, SUGIMOTO teaches a virtual reality system, comprising (SUGIMOTO- [0002] an operation input system and an operation input method for receiving an input operation from a user via an operation window) 
a virtual reality device (SUGIMOTO- [0042] The portable terminal 40 comprises a display unit 41 provided on the front surface of the portable terminal 40 and a camera 42 provided on the rear surface of the portable terminal 40; [0137] In the third embodiment, the head-mounted display in which the image is overlapped with the outside scene by using the half mirrors, is used. However, a VR (Virtual Reality) type of head-mounted display may be used. In the VR type of head-mounted display, when the 
a touch control apparatus (SUGIMOTO- [0059] FIG. 4 shows the schematic configuration of the portable terminal 40. The portable terminal 40 comprises a CPU 43). The multi-function peripheral 10 is interpreted as a touch control apparatus; and portable terminal 40 is interpreted as a device,
the virtual reality device is communicatively connected to the touch control apparatus (SUGIMOTO- [0042] The multi-function peripheral 10 comprises the operation panel 30 for receiving a job input operation, various type of setting operations and the like from a user. Further, the portable terminal 40 is also used when the security information, such as a password, is input via the operation panel 30), and 
for receiving control data or instructions sent by the touch control apparatus (SUGIMOTO- [0045] in case that the operator carries out the input operation for inputting the security information via the operation panel 30 so as to prevent another person from secretly looking at the display unit 41), and 
performing an operation corresponding to the control data or instructions (SUGIMOTO- [0070] the CPU 11 instructs the display unit 31 of the operation panel 30 to display the normal operation window 60A (See FIG. 5) for displaying each of the input keys 61 for inputting the security information so as to enable the user to visually recognize the keys (Step S106). Then, the operation panel 30 receives the input 
the touch control apparatus comprises a touch control panel (SUGIMOTO- [0058] a touch panel provided on the physical screen of the display unit 31), 
the touch control panel comprises a button area and a touch area (SUGIMOTO- [0058] The operating unit 32 comprises various types of operation switches, such as a start button, and a touch panel provided on the physical screen of the display unit 31), 
the button area is provided with a plurality of function buttons (SUGIMOTO- [0058] The operating unit 32 comprises various types of operation switches, such as a start button), 
the touch area employs a touchpad of a multi-touch type (SUGIMOTO- [0062] The display unit 41 is configured by a liquid crystal display or the like. The operating unit 48 is configured by a touch panel provided on the physical screen of the display unit 41; [0064] In the normal operation window 60A, the objects, such as a plurality of input keys 61 used for inputting each character of the security information, a cancel button 62, an authorization button 63, a guide message 64, an input value display space 65 and the like, are displayed), and
the touch area is provided with four reference point buttons at four corners of the touch area respectively for controlling four vertexes of the manipulating area in the displaying visual field of the virtual reality device (SUGIMOTO- FIG6.31: display unit; [0065] the position adjustment marks 66 are provided at the four corners of the secret operation window 60B, however, two position adjustment marks may be provided at the diagonal positions among the four corners. The shape and the arrangement of the 
wherein the reference point buttons have the functions of accepting a user’s touch operation and setting the SUGIMOTO- [0042] The multi-function peripheral 10 comprises the operation panel 30 for receiving a job input operation, various type of setting operations and the like from a user; [0065] The position adjustment marks 66 indicate the reference position for specifying the position of the display unit 31 of the operation panel 30 in the image shot by the camera 42 of the portable terminal 40).
SUGIMOTO does not teach: 
the virtual reality device blocks a user’s line of sight;
a manipulating area is provided in a displaying visual field of the virtual reality device;
when one of the reference point buttons is pressed, a corresponding vertex of the manipulating area is selected, and then a position of the corresponding vertex of the manipulating area can be adjusted by a sliding of the touchpad, thereby adjusting the size and position of the manipulating area.
However Wong discloses a wearable computing device includes a head-mounted display (HMD) that provides a field of view in which at least a portion of the environment of the wearable computing device is viewable, which is analogous to the present patent application. Wong teaches 
Wong [0021] the target device may have no outwardly visible user interface; [0108] FIG. 9 illustrates an example in which an infrared QR code is on the garage door. This infrared QR code may be designed to be undetectable to the human eye (i.e., undetectable using visible light) but detectable using infrared radiation in a particular wavelength range. In this way, the wearable computing device may be able to detect the infrared QR code on the garage door even though it is not detectable to the ordinary observer);
a manipulating area is provided in a displaying visual field of the virtual reality device (Wong [0094] Virtual control interface 402 may be used to set the temperature of the refrigerator. In this regard, virtual control interface 402 may include a status indicator 408 that indicates the refrigerator's current set-point temperature, as well as virtual buttons 410 and 412 that are associated, respectively, with control instructions for increasing and decreasing the set-point temperature).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified SUGIMOTO to incorporate the teachings of Wong, and applying the virtual control interface, as taught by Wong into the operation input system and method.
Doing so would provide a mobile and lightweight solution to communicating, computing and interacting with one's environment in the touch control apparatus for virtual reality device and virtual reality system.
SUGIMOTO in view of Wong does not teach when one of the reference point buttons is pressed, a corresponding vertex of the manipulating area is selected, and then a position of the corresponding vertex of the manipulating area can be adjusted by 
However Suryanarayana discloses a system and method for a multi-device display, which is analogous to the present patent application. Suryanarayana teaches when one of the reference point buttons is pressed, a corresponding vertex of the manipulating area is selected, and then a position of the corresponding vertex of the manipulating area can be adjusted by a sliding of the touchpad, thereby adjusting the size and position of the manipulating area (Suryanarayana- [0058] For example, on the application of power to screen 204, sizing plus 506 may be generated on screen 204. A user may employ a mouse to select sizing plus 506 and drag sizing plus 506 from (X.sub.a, Y.sub.b) to (X.sub.m, Y.sub.n). Accordingly, display region 510-1 may form a quadrilateral that extends from corner (X.sub.a, Y.sub.b) to corner (X.sub.m, Y.sub.n). Display regions 510 may be formed and resized by using sizing plus 506. Sizing plus 506 and a corresponding ability to configure or reconfigure display regions 510 may be activated by a specialized I/O signal, e.g., clicking left and right buttons of a mouse three times or tapping a touch screen three times. Such a specialized signal may activate and make visible on screen 204 one or both of sizing plus 506 and grids 502). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified SUGIMOTO in view of Wong to incorporate the teachings of Suryanarayana, and applying the function of resizing a display region, as taught by KOBAYASHI into the operation input system and method.
Doing so would provide the user with desired display options for the display regions in the touch control apparatus for virtual reality device and virtual reality system.

Regarding Claim 10, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the virtual reality system according to claim 9, and further teaches wherein the virtual reality device comprises a mobile virtual reality device or a PC virtual reality device (SUGIMOTO- [0040] a portable terminal 40 (display device) which is separated from the multi-function peripheral 10 and which a user can carry).

Regarding Claims 11, 13, 14 and 18, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the virtual reality system according to claim 9. The metes and bounds of the system substantially correspond to the claims as set forth in Claims 2, 4, 5 and 8, respectively; thus they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (US 20130127725 A1), referred herein as SUGIMOTO in view of Wong et al. (US 20130069985 A1), referred herein as Wong further in view of Suryanarayana et al. (US 20160210769 A1), referred herein as Suryanarayana and further in view of Kim et al. (US 20110037712 A1), referred herein as Kim.
Regarding Claim 6, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the touch control apparatus according to claim 1, but does not teach wherein the touch control panel has a foldable structure.
However Kim discloses a controller configured to search for at least one device available for short-range communication via the short-range communication module, Kim- [0123] the mobile terminal may be implemented in a variety of different configurations. Examples of such configurations may include a folder-type).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified SUGIMOTO in view of Wong further in view of Suryanarayana to incorporate the teachings of Kim, and modify the external device as taught by SUGIMOTO to be an virtual reality device, as taught by Kim into the operation input system and method.
Doing so would improve user convenience when a user desires to perform communication with the other electronic devices in the touch control apparatus for virtual reality device and virtual reality system.

Regarding Claim 15, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the virtual reality system according to claim 9. The metes and bounds of the system substantially correspond to the claims as set forth in 6; thus they are rejected on similar grounds and rationale as their corresponding limitations.

5.	Claims 7, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (US 20130127725 A1), referred herein as SUGIMOTO in view of Wong et al. (US 20130069985 A1), referred herein as Wong further in view of Suryanarayana et al. (US 20160210769 A1), referred herein as Suryanarayana and further in view of Liu (US 20080083640 A1), referred herein as Liu.
Regarding Claim 7, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the touch control apparatus according to claim 1, but does not teach wherein the touch control apparatus further comprises an air inflating structure capable of changing a thickness of a bottom of the touch control panel, the air inflating structure is provided under the touch control panel, and is inflated with air when the touch control apparatus is used.
However Liu discloses a containing apparatus with an inflatable/deflatable air cushion, which is analogous to the present patent application. Liu teaches wherein the touch control apparatus further comprises an air inflating structure capable of changing a thickness of a bottom of the touch control panel, the air inflating structure is provided under the touch control panel, and is inflated with air when the touch control apparatus is used (Liu- [0003] a containing apparatus with an inflatable/deflatable air cushion, and the containing apparatus has an inflatable/deflatable air cushion inside, and the degree of tightness of the air cushion can be adjusted for wrapping the objects in the containing apparatus; users can slightly adjust the degree of tightness of the inflatable/deflatable air cushion for wrapping the objects in the containing apparatus).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified SUGIMOTO in view of Wong further in view of Suryanarayana to incorporate the teachings of Liu, and combining the adjustable inflatable/deflatable air cushion, as taught by Liu with the touch panel in the operation input system and method.


Regarding Claim 16, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the virtual reality system according to claim 15. The metes and bounds of the system substantially correspond to the claim as set forth in Claim 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 17, SUGIMOTO in view of Wong further in view of Suryanarayana teaches the virtual reality system according to claim 9. The metes and bounds of the system substantially correspond to the claim as set forth in Claim 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, SUGIMOTO in view of Wong further in view of Suryanarayana teaches touch control apparatus according to claim 6. The metes and bounds of the system substantially correspond to the claim as set forth in Claim 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant’s arguments, filed on February 22, 2021, with respect to 35 U.S.C. 112(a) rejection have been fully considered and are persuasive; thus the 35 U.S.C. 112(a) rejection of these claims has been withdrawn. 

Applicant’s arguments, filed on February 22, 2021, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive; thus the 35 U.S.C. 112(b) rejection of these claims has been withdrawn. 

Applicant's arguments filed on February 22, 2021, with respect to the 103 rejection have been fully considered but they are not persuasive.
However, on page 8, Applicant's Remarks, with respect to claims 1 and 9, the applicant argues that “in SUGIMOTO, the display interfaces of the multi-function peripheral 10 and the portable terminal 40 are all visible to the user.” Examiner respectfully disagrees with that argument. As the previous and present Office Action asserted, it is not SUGIMOTO but Wong teaches the claimed limitation of “blocks a user's line of sight”. On page 10, Applicant's Remarks, the applicant further argues that “the VR device in Wong does not block the user's line of sight, and the wearer of the VR device can observe the real world environment of the wearer.” Although the VR device is able to observe the real world environment, it may not observe every single object in the real world environment, such as a target device having no outwardly visible user interface. Even the user interface is not blocked by the VR device, the user is not able to performed operations directly to the target device without the VR device. In another 
On page 11, Applicant's Remarks, with respect to claims 1 and 9, the applicant argues that SUGIMOTO teaches the amended feature of “adjusting the size and position of the manipulating area”. Examiner respectfully disagrees with that argument. Paragraph [0091] of SUGIMOTO explicitly recited “In the secret operation window 60D, the position adjustment marks 66 which are displayed in the secret operation window 60B”, which means the marks 66 is one of 4 position adjustment vertex. However, marks 66 adjust position but does not adjust size of the display rectangle. The Applicant further argues Suryanarayana does not need to set a reference point button, and adopts a solution completely different from the present application. Suryanarayana. According to paragraph [0058] and FIG. 5, A user may employ a mouse to select sizing plus 506 and drag sizing plus 506 from (X.sub.a, Y.sub.b) to (X.sub.m, Y.sub.n). Accordingly, display region 510-1 may form a quadrilateral that extends from corner (X.sub.a, Y.sub.b) to corner (X.sub.m, Y.sub.n). The size adjustment is totally relying on a user’s operation to a corner (X.sub.a, Y.sub.b) of a display area. The corner of Suryanarayana is same as the corner vertex of disclosed in SUGIMOTO, and performed the exactly same function of adjusting position and size of a display region as claimed. Regarding the second argument, it is respectfully noted that, UGIMOTO in view of Wong further in view of Suryanarayana teaches the amended feature of “when one of the reference point buttons is pressed, a corresponding vertex of the manipulating area is selected, 
On page 14 of Applicant’s Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611